Case 2:14-cv-01770-KM-JAD Document 392 Filed 05/29/20 Page 1 of 5 PageID: 4868



 UNITED STATES DISTRICT COURT
 DISTRICT OF NEW JERSEY
 ------------------------------------------------------------X
 BANK OF HOPE, as successor to Wilshire Bank,
                                                                 ECF CASE
                             Plaintiff,
                                                                 2:14-cv-01770-KM-JAD
         v.

 MIYE CHON, a/k/a Karen Chon, TAE JONG                           ORDER
 KIM, BERGENFIELD BAGEL & CAFÉ INC.,
 d/b/a Café Clair, MAYWOOD BAGEL INC.,                           Motion Day: November 18, 2019
 UB’S PIZZA & BAGEL INC., UB’S BAGEL &
 CAFÉ INC., and UBK BAGELS CORP., d/b/a
 Franklin Bagels & Café,

                              Defendants.
 ------------------------------------------------------------X
 SUK JOON RYU, a/k/a James S. Ryu,

                             Cross-claim Plaintiff,

         v.

 MIYE CHON, a/k/a Karen Chon,

                              Cross-claim Defendant.
 ------------------------------------------------------------X

        THIS MATTER having come before this Court by plaintiff Bank of Hope, by and through

 its attorneys Lee Anav Chung White Kim Ruger & Richter LLP, and cross-claim plaintiff Suk

 Joon Ryu, by and through his attorneys Steve Harvey Law LLC, for an Order, pursuant to Local

 Civil Rule 5.3(c): (1) granting their sealing request; and (2) granting such and other relief as the

 Court deems just and proper; and the Court having reviewed the moving papers submitted, and

 for good cause shown,

 Conclusions of Law

       1.        The Third Circuit has recognized that there is “a common law public right of access

 to judicial proceedings and records.” Goldstein v. Forbes (In re Cendant, Corp.), 260 F.3d 183,
Case 2:14-cv-01770-KM-JAD Document 392 Filed 05/29/20 Page 2 of 5 PageID: 4869




 192 (3d Cir. 2001).

       2.       “The party seeking to seal any part of a judicial record bears the heavy burden of

 demonstrating that the material is the kind of information that courts will protect.” Miller v.

 Indiana Hosp., 16 F.3d 549, 551 (3rd Cir. 1994) (internal quotations omitted).

       3.       “This Court has the power to seal where confidential information may be disclosed

 to the public.” Endo Pharms., Inc. v. Impax Labs., Inc., Civil Action No:

 2:16-CV-2526-JLL-JAD, 2017 U.S. Dist. LEXIS 114009, at *6 (D.N.J. July 20, 2017).

       4.       Courts have repeatedly sealed the amount of settlement payments where a settling

 party entered settlement in reliance on the confidentiality of that information. See, e.g., Leap Sys.

 v. Moneytrax, Inc., 638 F.3d 216, 222 (3rd Cir. 2011) (affirming denial of motion to unseal

 settlement amount where a settling party “would not have entered into the settlement agreements

 but for the Court’s assurance of confidentiality”); In re Armistead v. CONRAIL (In re Paulsboro

 Derailment Cases), Master Docket No. 13-784; Civil No. 13-2358 (RBK/KMW), 2016 U.S. Dist.

 LEXIS 143035, at *10 (D.N.J. Oct. 17, 2016) (sealing settlement amount where a settling party

 “relied on confidentiality of the settlement figure in making the settlement”); Hershey Co. v.

 Promotion in Motion, Inc., Civil Action No.: 07-1601 (SDW), 2010 U.S. Dist. LEXIS 149977, at

 *10 (D.N.J. Aug. 4, 2010) (order to seal portions of transcript revealing confidential settlement

 terms protected by confidentiality provision in settlement agreement).

       5.       Local Civil Rule 5.3(c)(3) requires that a motion to seal describe: (a) the nature of

 the materials or proceedings at issue; (b) the legitimate private or public interest which warrant

 the relief sought; (c) the clearly defined and serious injury that would result if the relief sought is

 not granted; (d) why a less restrictive alternative to the relief sought is not available; (e) any prior

 order sealing the same materials in the pending action; and (f) the identity of any party or
                                                   2
Case 2:14-cv-01770-KM-JAD Document 392 Filed 05/29/20 Page 3 of 5 PageID: 4870




    nonparty known to be objecting to the sealing request.

    Proposed Findings of Fact

          1.     ECF Nos. 353 and 363 are presently under temporary seal.

          2.     Bank of Hope and Ryu (the “Movants”) request that ECF Nos. 353 and 363, both

of which disclose the amount of settlement, remain sealed. Redacted versions of the documents,

in the form requested by the present motion, have been submitted as Exhibits A and B to the

declaration of Michael M. Yi, Esq., dated October 22, 2019.

The nature of the materials at issue

ECF No. 353

          1.     The Movants request that Ryu’s memorandum of law in support of his “Motion for

Partial Reconsideration,” dated August 26, 2019, and the accompanying Exhibits A and E (the

“Motion”), be redacted to prevent disclosure of certain confidential information.1 ECF Nos.

353-2, 353-5, 353-9. A redacted version of the Motion has been submitted as Exhibit A.2

          2.     In the Motion, Ryu discusses the parties’ settlement and expressly states the

settlement amount. See ECF Nos. 353-2, 353-5, 353-9. Pursuant to the Court’s Letter Order,

dated August 12, 2019 (the “Letter Order”), the settlement amount is confidential. ECF No. 348.

ECF No. 363

          3.     The Movants request that Ryu’s reply memorandum of law in support of the

Motion, dated September 30, 2019 (the “Reply”), also be redacted to prevent the disclosure of the


1
 The Movants do not seek relief with respect to ECF Nos. 353-1, 353-3-4, 353-6-8, and
353-10-18.
2
 Pursuant to the Court’s Transcript Policy, ECF No. 353-5 (Exhibit A - Transcript of the
Settlement Hearing dated July 24, 2019) is excluded from Exhibit A.

                                                  3
Case 2:14-cv-01770-KM-JAD Document 392 Filed 05/29/20 Page 4 of 5 PageID: 4871




same confidential information. ECF No. 363. A redacted version of the Reply has been submitted

as Exhibit B.

       4.       In the Reply, Ryu discusses the parties’ settlement and effectively states the

settlement amount by disclosing how much less the settlement amount was in comparison to the

publicly available Rule 68 offer amount. See ECF No. 363. Pursuant to the Letter Order, the

settlement amount is confidential. ECF No. 348.

The legitimate private or public interest which warrant the relief sought

       5.       The Motion and the Reply (together, the “Documents”) warrant redaction because

they disclose the settlement amount, which the Court in the Letter Order concluded is confidential

pursuant to the Letter Order and the Movants’ Settlement Agreement.3 The Movants have a

legitimate private interest in the enforcement of the confidentiality term to which they agreed, and

there is a public interest for the Court to not disclose that confidential information pursuant to the

Letter Order. In particular, Bank of Hope entered the settlement in reliance of the confidentiality

of the settlement amount, which was an essential term of the settlement. The protection of Bank

of Hope’s reasonable expectation that the settlement amount will remain confidential serves the

public interest of encouraging settlements by other litigants entering settlements with similar

expectations.

The clearly defined and serious injury that would result if the relief sought is not granted

       6.       The Movants would be injured if the settlement amount and the amount which

effectively discloses the settlement amount in the Documents are not redacted, because public

disclosure of that information would constitute breach of the Movants’ Settlement Agreement.


3
  The “Movants’ Settlement Agreement” refers to the settlement, the terms of which are set forth
in the Letter Order.
                                              4
Case 2:14-cv-01770-KM-JAD Document 392 Filed 05/29/20 Page 5 of 5 PageID: 4872



Why a less restrictive alternative to the relief sought is not available.

        7.      The Movants seek to redact only the settlement amount and the amount which

effectively discloses the settlement amount in the Documents. See Exhibits A-B. There is no less

restrictive alternative which would comply with the Movants’ Settlement Agreement.

Any prior order sealing the same materials in the pending action.

        8.      There is no prior order sealing any of the Documents.
The identity of any party or nonparty known to be objecting to the sealing request.

        9.      The Movants do not have any knowledge of any party or nonparty objecting to the

request to seal and redact the Documents.
                For the foregoing reasons, it is on this 29th day of May, 2020, hereby:

      ORDERED that, pursuant to Local Civil Rule 5.3(c), the Movants' joint motion to seal,

(ECF No. 373), is GRANTED. The submissions filed under ECF Nos. 353-2; 353-5; 353-9;

and 363 shall remain SEALED. The parties have filed redacted versions of these submissions

under ECF Nos. 373-2 and 373-3; and it is further

       ORDERED that although the Movants do not seek relief as to the submissions filed

under ECF Nos. 353-4; 353-6; 353-7; 353-8; 353-10; 353-11; 353-12; 353-13; 353-14;

353-15; 353-16; 353-17; and 353-18, these submissions shall also remain SEALED

pending further review by the Court. These submissions include settlement negotiations between the

Court and the Movants which, if made public, may have a deleterious effect on the Court's ability to

facilitate confidential and candid settlements. Accordingly, the identified submissions shall remain

sealed until further Order by the Court; and it is further

       ORDERED that, as the Movants do not seek relief with respect to the submissions filed

under ECF Nos. 353-1 and 353-3, and as these submissions do not contain information related to

settlement negotiations, these submissions shall be UNSEALED.

Dated this 29th day of May, 2020.                  5               /s/ Joseph A. Dickson
                                                             Hon. Joseph A. Dickson, U.S.M.J.
